PECINOVSKY, Judge
(concurring in part, dissenting in part):
I respectfully dissent from the majority opinion’s holding that the court-martial had in personam jurisdiction over the appellant’s wrongful use of marijuana, and would set aside the finding of guilty on that specification and charge. However, because the appellant’s approved sentenced was for only 45 days’ confinement and a dismissal for the more grievous offenses of making a false official statement to AFOSI special agents and dishonorably soliciting a junior officer to substitute her mine for appellant’s urine for drag testing purposes, I concur with the majority’s affirmance of the appellant’s sentence.
The appellant was ordered to active duty to perform her annual training from 12 July 1999 to 23 July 1999. These orders also authorized, but did not require, one additional travel day. The appellant did avail herself of the authorized travel day, and admitted to using marijuana on that day in government quarters at Wright-Patterson AFB on 11 July 1999.
The critical issue is one of status. Cline, 29 M.J. at 85. We must look to the statutory language of Article 2, UCMJ, to determine the appellant’s status for court-martial juris*848diction purposes. Id. The majority is correct in its focus upon the language of Article 2(a)(1) which provides for court-martial jurisdiction over “other persons lawfully called or ordered into, or to duty in or for training in, the armed forces, from the dates when they are required by the terms of the call or order to obey it.” Art. 2(a)(1), UCMJ.
The majority holds that based upon the circumstances of this case, the appellant met the requirements of Article 2(a)(1). She availed herself of the authorized travel day, stayed in military quarters, accepted pay, and received one reserve point towards a reserve retirement. However, these circumstances do not meet the statutory requirements of Article 2(a)(1). Jurisdiction under Article 2(a)(1) attaches “from, the dates when they are required by the terms of the call or order to obey it.” Cline, 29 M.J. at 85 (emphasis in original). The appellant was called to active duty from 12 July 1999 to 23 July 1999. Although she utilized her travel day, she was not required to travel on 11 July 1999. The duty requirement of the annual tour order began at “one minute past midnight” on 12 July 1999. Id. at 86. As in Cline, the appellant “was subject to the Code and military jurisdiction from that time.” Id. at 86.
The statutory basis for the appellant’s annual tour order is 10 U.S.C. § 10147(a)(1), which provides that members of the Ready Reserve are required to “serve on active duty for training of not less than 14 days (exclusive of travel time) during each year.” Travel time, in connection with an annual tour, is not considered active duty service under this provision. Since Article 2(a)(1) contemplates court-martial jurisdiction for periods of active duty, an offense committed during a non-active duty travel day, is therefore, not subject to trial by court-martial.
In Cline, the appellant, also a reservist, was ordered to active duty on 25 April 1987. He committed a criminal offense of the wrongful distribution of marijuana at 0830, but did not report in for duty until 1600 on 25 April 1987. His conviction was affirmed because he “was arrested for an offense committed on the day of his activation, not the day before.” Cline, 29 M.J. at 86. Here, the appellant committed her offense on the day before activation, and court-martial jurisdiction does not attach under Article 2(a)(1).
In the alternative, the majority finds that the appellant voluntarily submitted to military jurisdiction on 11 July 1999 under the provisions of Article 2(c), UCMJ. Then, the majority holds that the requirements of Article 2(c) were substantially met and court-martial jurisdiction was properly exercised. The problem with finding jurisdiction under Article 2(c), is that court-martial jurisdiction is not solely dependent upon voluntary submission to military authority. Article 2(c) confers court-martial jurisdiction for a person serving with an armed force who:
(1) submitted voluntarily to military authority;
(2) met the mental competence and minimum age qualifications ... at the time of voluntary submission to military authority;
(3) received military pay or allowances; and
(4) performed military duties.
United States v. Ernest, 32 M.J. 135, 139 (C.M.A.1991). Where are the military duties performed by the appellant on 11 July 1999?
In Ernest, the Court concluded that Article 2(c) was adequate to confer jurisdiction “under the facts of this case.” Id. The Court noted that there was no doubt that the appellant requested orders to active duty and voluntarily reported for active duty on 18 February 1988, the date beginning his active duty, as stated in his orders. Id. at 136. The appellant was qualified by age and mental competence for duty, but it was “also clear that he performed military duties” on 18 February 1988. Id. Based upon these factors, including the fact that he “performed military duties,” the Court determined that the “requirements of Article 2(e) were substantially met in this case.” Id.
Was the appellant in the present case performing military duties in traveling to WrighF-Patterson AFB on her travel day or by checking into billeting? The answer is no. She was not required to travel on her authorized travel day and was not required to check into billeting on that day. She would *849not have been subject to prosecution under Article 92, UCMJ, 10 U.S.C. § 892, for dereliction of those “duties.” The bottom line is that the appellant performed no military duties on 11 July 1999, subjecting her to court-martial jurisdiction under the constructive enlistment provisions of Article 2(c).
The majority opinion finds a military duty in traveling from her home to Wright-Patterson AFB and in refraining from using illegal drugs. The problem with finding Article 2(c), UCMJ, jurisdiction for these “military duties” is that every reservist has these “duties” at all times. If a reservist, not on active duty orders, commits the federal criminal offense of possession of a controlled substance, in violation of 21 U.S.C. § 844, the commission of this offense does not subject the reservist to UCMJ jurisdiction. It simply subjects the reservist to possible administrative discharge, as well as possible federal prosecution in federal district court. Here, while the appellant did use illegal drugs, the commission of this federal criminal act and the violation of her “military duty” to refrain from committing this act does not subject her to UCMJ jurisdiction. The commission of this offense, while not on active duty orders, simply makes her subject to administrative discharge and prosecution in federal district court.
Similarly, every reservist ordered to perform an annual tour has a “duty” to travel to the duty assignment, whether on the travel day or on the actual duty day. In Cline, the reservist committed a criminal act prior to beginning his travel to his duty station. Cline, 29 M.J. at 84. The argument that “departure for duty” is the touchstone for determining UCMJ jurisdiction was rejected by our superior appellate court. Id. at 84-85. The majority opinion’s crafting of a “military duty” from the appellant’s “departure for duty” ignores the clear language in Cline, rejecting “departure for duty” as dispositive as to the initiation of UCMJ jurisdiction. Here, as in Cline, UCMJ jurisdiction attached “one minute past midnight” on the first duty day of the annual tom- order, not when the appellant departed for duty. Id. at 86.
Absent jurisdiction under either Article 2(a)(1) or Article 2(c), I would set aside the finding of guilt for the marijuana offense committed on the appellant’s travel day. However, while the finding falls, the sentence does not. The appellant’s approved sentence was for only 45 days’ confinement and a dismissal. She was properly convicted for the more grievous offenses of making a false official statement to AFOSI agents and dishonorably soliciting a junior officer to substitute her urine for the appellant’s urine for drug testing purposes. Her sentence was appropriate for these remaining serious offenses and I concur with the majority in affirming the sentence.